                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


GREAT NORTHERN & SOUTHERN                                      CIVIL ACTION
NAVIGATION CO. LLC FRENCH
AMERICA LINE


VERSUS                                                         NO. 18-4665


CERTAIN UNDERWRITERS AT LLOYD’S                                SECTION: “B”(4)
LONDON SUBSCRIBING TO POLICY
NUMBER B0621MFALL000216

                                 ORDER & REASONS

     Before   the   Court    are    Plaintiff   Great    Northern    &   Southern

Navigation Co. LLC French America Line’s Motion to Remand (Rec. Doc.

8), Defendants Certain Defendant at Lloyd’s Motion in Opposition

(Rec. Doc. 10), Plaintiff’s Reply (Rec. Doc. 17), Defendants’ Sur-

Reply (Rec. Doc. 18), Plaintiff’s Supplemental Memorandum in Support

of Motion to Remand (Rec. Doc. 39), and Defendants’ Supplemental

Memorandum in Opposition to Plaintiff’s Motion to Remand (Rec. Doc.

37). For reasons that follow,

     IT IS ORDERED that the motion to remand is DENIED WITHOUT

PREJUDICE,     subject      to     reconsideration      upon     after    limited

discovery on diversity of citizenship issues. 1




1  French America made glaring misstatements in its pleadings, particularly
with incomplete, misquotes of various case holdings and facts. For example,
French America supports its waiver of removal contention by misquoting two Fifth
Circuit cases, Southland Oil Co. v. Mississippi Ins. Guar. Ass’n, 182 F. App’x
358 (5th Cir. 2006) and Rose City v. Nutmeg Ins. Co., 931 F.2d 13 (5th Cir.
1991), and also misquotes the holding of Settlement Funding, L.L.C. v. Rapid
Settlements Ltd., 851 F.3d 530 (5th Cir. 2017).
                                        1
FACTS AND PROCEDURAL HISTORY

     On    March    23,   2018,   Plaintiff        Great    Northern   &   Southern

Navigation Co. LLC French America Line (“French America”) filed a

petition   for     damages   against   Defendant         Certain   Underwriters   at

Lloyd’s,    London    Subscribing      to       Policy   Number    B0621MFALL000216

(“Defendant”) in the Twenty-Fourth Judicial District Court for the

Parish of Jefferson. See Rec. Doc. 8 at 1.                  This marine contract

case arises from “certain alleged failures of the sewage system on

the M/V LOUISIANE that occurred in October 2016.” Rec. Doc. 10 at 1.

French America seeks to recover from a certain Marine Hull and War

insurance policy (“Subject Policy”) for repairs and other losses

that stem from the alleged incident. See id. Specifically, French

America alleges claims for breach of contract and bad faith. See

Rec. Doc. 8-2 at 2. Defendant asserts two counterclaims: Action for

Declaratory Judgment and Payment of a Thing Not Owed. See Rec. Doc.

24 at 14-20.

     French America is an LLC organized under the laws of Louisiana.

See Rec. Doc. 1 at 2. According to the notice of removal, French

America is made up of two members who are individuals domiciled in

Jefferson Parish, Louisiana. See id. French America now alleges that

they are made up of several members, including a member that is a

citizen of the United Kingdom and a member that is an Australian

corporation. See Rec. Doc. 8-2 at 2-3. Then, in a supplemental

memorandum, French America asserts that it is made up of another


                                            2
member who is an individual domiciled in Texas. See Rec. Doc. 1 at

2. That assertion came after Defendant corrected the citizenship of

one of its syndicates. Specifcally, Defendant clarified that Houston

Casualty Company is not a citizen of the United Kingdom but of Texas.

See Rec. Doc. 17 at 6. So, based on the notice and that clarification,

Defendant is either a citizen of Luxembourg (only) or Luxembourg,

the United Kingdom, Massachusetts, Norway, Minnesota, New York, and

Texas. 2 See Rec. Doc. 1 at 3-7.

      On May 7, 2018, Defendant filed a notice of removal asserting

diversity jurisdiction and admiralty jurisdiction. See id. at 2. On

May 21, 2018, French America filed a motion to remand. See Rec. Doc.

8. On May 29, 2018, Defendant filed a memorandum in opposition. See

Rec. Doc. 10. On June 7, 2018, French American’s reply was added to

the   record.   See   Rec.   Doc.   17.       Subsequently,   on   the   same   day,

Defendant’s sur-reply was added to the record. See Rec. Doc. 18.

Each of the parties later filed supplemental memoranda. See Rec.

Doc. Nos. 37, 39.

LAW AND ANALYSIS

      A. WAIVER

      “For a contractual clause to prevent a party from exercising

its right of removal, the clause must give a ‘clear and unequivocal’

waiver of that right.” City of New Orleans v. Mun. Admin. Servs.,



2 In the notice, Defendant states its citizenship in two ways. The first being
if only the lead underwriter, Swiss Re International, is being sued. The second
being if each of the Defendants on the Subject Policy are being sued.
                                          3
Inc., 376 F.3d 501, 504 (5th Cir. 2004). “There are three ways in

which a party may clearly and unequivocally waive its removal rights:

[1] by explicitly stating that it is doing so, [2] by allowing the

other party the right to choose venue, or [3] by establishing an

exclusive venue within the contract.” Ensco Int’l Inc. v. Certain

Underwriters at Lloyd’s, 579 F.3d 442, 443 (5th Cir. 2009)(internal

quotations omitted).

      To support its argument that Defendant waived its right to

removal, French America points the court to two Fifth Circuit cases.

See Rec. Doc. 8-2 at 5-7. Specifcally, French America argues that

the language of the insurance contracts in those two cases is nearly

identical to the language in the insurance contract here. See id. at

5.   In   this   case,   the   Subject   Policy   states   “Choice   of   Law   &

Jurisdiction: This insurance shall be governed by and construed in

accordance with the laws of the State of Louisiana and each party

agrees to submit to the exclusive jurisdiction of any court of

competent jurisdiction within the United States of America.” Id. The

provision here does not clearly and unequivocally waive Defendant’s

right to removal. Specifcally, the provisions does not contain the

“at your request” language that is present in the provisions in the

two cases that French America relies upon. See City of New Orleans,

376 F.3d at 505 (5th Cir. 2004)(“[The Nutmeg Court’s] decision turned

not on the use of the word ‘jurisdiction,’ and not on venue or forum,

but on the [contract] giving one party the exclusive right to choose


                                         4
the   forum   of   any   proceedings.”).   French   America   argues   that

permitting removal in this instance would render the language of the

provision meaningless and superfluous. See Rec. Doc. 8-2 at 7.

However, in this case, all of the syndicates of Defendant are not

domestic corporations, so it makes sense for a policyholder to

bargain for a clause requiring only that Defendant would submit to

jurisdiction in the United States. Contra Southland Oil Co. v. Miss.

Ins. Guar. Ass’n, 182 F. App’x 358, 362 (5th Cir. 2006); Rose City

v. Nutmeg Ins. Co., 931 F.2d 13, 15-16 (5th Cir. 1991). Therefore,

the Court finds that Defendant has not waived its right to removal.

      B. ADMIRALTY AND DIVERSITY JURISDICTION

      Federal courts are courts of limited jurisdiction. See Orlean

Shoring, LLC v. Patterson, 2011 U.S. Dist. LEXIS 36105 *1, *6 (E.D.

La. 2011). A federal district court has jurisdiction over a removed

action if it is a “civil action brought in a State court of which

the district courts of the United States have original jurisdiction.”

28 U.S.C. § 1441(a). The removing party has the burden to establish

the existence of jurisdiction. Winters v. Diamond Shamrock Chem.

Co., 149 F.3d 387, 397 (5th Cir. 1998). “To determine whether

jurisdiction is present for removal, [courts] consider the claims in

the state court petition as they existed at the time of removal.”

Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th

Cir. 2002). “Any ambiguities are construed against removal because




                                     5
the removal statute should be strictly construed in favor of remand.”

Id.

       Defendant alleges that jurisdiction is present for removal on

the    basis    of   both     admiralty     and     diversity       jurisdiction.

Specifically, as to admiralty jurisdiction, Defendant argues that

the saving suitors clause of § 1333 does not prohibit the removal of

maritime claims. See Rec. Doc. 10 at 10. The new version of § 1441

now permits removal of any claim within original jurisdiction of a

district court, including maritime and admiralty claims. See id. at

9. Defendant is mistaken as several sections of this Court have

disagreed with that proposition. See Gregoire v. Enter. Marine

Servs., LLC, 38 F.Supp.3d 749 (E.D. La. 2014) (Duval, J.); Bisso

Marine Co., Inc. v. Techcrane Int'l, LLC, 2014 U.S. Dist. LEXIS

126478, 2014 WL 4489618 (E.D. La. 2014) (Feldman, J.); Grasshopper

Oysters, Inc. v. Great Lakes Dredge & Dock, LLC, 2014 U.S. Dist.

LEXIS 103284, 2014 WL 3796150 (E.D. La. 2014) (Berrigan, J.); Barry

v. Shell Oil Co., 2014 U.S. Dist. LEXIS 23657, 2014 WL 775662 (E.D.

La. 2014) (Zainey, J.); Perrier v. Shell Oil Co., 2014 U.S. Dist.

LEXIS 70374, 2014 WL 2155258 (E.D. La. 2014) (Zainey, J.). Focusing

on the saving suitors clause in § 1333 and history of maritime

removal    jurisdiction,     those   sections      concluded    that   the   2011

Amendments to § 1441 did not change the traditional non-removability

of    general   maritime    law   claims.   As    specified    in   Gregoire,   38

F.Supp.3d at 764:


                                       6
Under Section 1441(a), removal of civil actions is
permitted where the federal district court has "original
jurisdiction" over the claim. Section 1333 provides
jurisdiction to the federal court exclusively for in rem
actions and concurrently with the state courts for in
personam actions; without more, removal of maritime cases
instituted   in    state   courts    appears   to   apply,
superficially, under Section 1441(a). Yet Congress
carefully wrought Section 1333 to balance interests of
federalism and recognize historical development of
maritime law in state courts by including the saving to
suitors clause. Maritime claims initiated in state court
are, by definition, brought at common law under the saving
to suitors clause as an "exception" to the original
jurisdiction of the federal courts. If state court
maritime cases were removable under Section 1333, the
effect would be tantamount to considering all maritime law
claims as part of federal question jurisdiction under
Section 1331, eviscerating the saving to suitors clause
and undermining the holding and policies discussed at
length in Romero. That the saving to suitors clause does
not guarantee a non-federal forum but only common law
remedy, a rule oft cited by the Fifth Circuit, does not
lead to the conclusion that the suit is invariably
removable. As already established, maritime law claims
brought under the saving to suitors clause in state court
have   traditionally   required   some   other  basis   of
jurisdiction independent of Section 1333 to be removable,
supported by practical reasons and sound policy.

Congress' 2011 amendments to Section 1441 do not alter
this conclusion. Though Dutile determined that "[a]ny
other such action" under Section 1441(b) was an "Act of
Congress" prohibiting removal of saving to suitors clause
cases absent diversity and out-of-state defendants, the
removal of this language in no way modified the long-
standing rule that general maritime law claims require
some other non-admiralty source of jurisdiction to be
removable. Congress has not given any indication that it
intended to make substantive changes to removal of
admiralty matters, and the Fifth Circuit has not indicated
otherwise. Despite the present debate over formalistic
administration of admiralty law in the context of removal
jurisdiction versus adherence to traditional admiralty
procedure, this Court is bound to follow the clear
precedent before it. Therefore, this Court finds that
general maritime law claims are not removable under


                            7
      Section 1333 as part of the original jurisdiction of the
      court and require an independent basis of jurisdiction.

      In determining whether remand is appropriate, the Court
      must "scrupulously confine ... jurisdiction to the precise
      limits which the statute has defined," and construe doubts
      concerning removal in favor of remand.

We join our colleagues by holding that the 2011 Amendments to § 1441

did not change the traditional non-removability of general maritime

law   claims    initiated     in      state       court,    and   such    claims     are    not

removable without an independent basis of subject matter jurisdiction.

      Having      established        the    applicability         of     the   savings       to

suitor    clause,      this      matter          could      be    remanded        unless     an

independent basis of jurisdiction exists. We                       must     now    determine

whether    such    exists.      As    previously         mentioned, Defendant alleges

that diversity jurisdiction exists. See Rec. Doc. 10 at 12. For

diversity jurisdiction to exist, the amount in                           controversy       must

exceed    $75,000,    and     there        must    be      complete    diversity between

plaintiff and defendant. See Plaquemines Parish v. BEPCO, L.P., 2015

U.S. Dist. LEXIS 87880 *1, *29 (E.D. La. 2015). There is no dispute

here as to the amount in controversy. The dispute here is whether

there is complete diversity between French American and Defendant.3

Defendant, being the party that is seeking to invoke the                             Court’s

jurisdiction,      must   distinctively           and    affirmatively      allege




3 Parties also dispute whether diversity jurisdiction is defeated by §1332. The
citizenship of the parties but be established before the Court can further analyze
this dispute.
                                             8
each party’s citizenship. See Orlean Shoring, LLC, 2011 U.S. Dist.

LEXIS 36105 at *7.

       Defendant contends that it alleged French America’s citizenship

on the notice of removal based on the documents filed with the

Louisiana Secretary of State which states that French America is

made up of two members who are individuals domiciled in Jefferson

Parish, Louisiana. See Rec. Doc. 1 at 2; Rec. Doc. 10 at 12.           It is

well-established in this nation that the citizenship of a limited

liability company is determined by the citizenship of all of its

members. See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1089

(5th Cir. 2008)(stating that all federal appellate courts have held

that citizenship of a limited liability company is determined by the

citizenship of all of its members). In their Motion to Remand, French

America contends that their LLC is made up of several members,

including a member that is a citizen of the United Kingdom and a

member that is an Australian corporation. See Rec. Doc. 8-2 at 2-3.

Then, sometime later, in a supplemental memorandum, French America

asserts that it is made up of another member who is an individual

domiciled in Texas. See Rec. Doc. 1 at 2. That assertion came after

Defendant corrected the citizenship of one of its syndicates from

United Kingdom to Texas. See Rec. Doc. 17 at 6. Defendant argues

that   this   late   assertion   is   “factually   suspect”   and   does   not

conclusively establish that the individual was a member at the time




                                       9
of removal. See Rec. Doc. 37 at 2. French America’s refusal to allege

its citizenship should not defeat removal. See Rec. Doc. 10 at 12.

      With that, the Court is persuaded that Defendant shall be given

the opportunity to conduct jurisdictional discovery. See CG & JS

Enters., LLC v. H&R Block, Inc., 2014 U.S. Dist. LEXIS 154780 *1, *4

(E.D.   La.   2014)(“The      decision       whether    to   allow   jurisdictional

discovery rests within the sound discretion of the district court.”);

see also Garbin v. Gulf South Pipeline Co. LP, 2001 U.S. Dist. Lexis

18578 *1, *4 (E.D. La. (ordering limited discovery to establish

whether complete diversity exists). It would be unfair for the Court

to allow French America to have this case remanded without giving

Defendant     the    opportunity       to   conduct    jurisdictional    discovery.

Defendant     cannot      reasonably        be   expected    to   have   accurately

identified each of French America’s members and their citizenship

without the benefit of jurisdictional discovery. Therefore, the

Court will not remand the instant matter at this juncture. Parties

are   directed      to   engage   in    limited    jurisdictional     discovery   to

investigate the members of French American and citizenship of French

America’s members at the time of removal and related issues.

      New Orleans, Louisiana, this 29th day of March, 2019.




                                            ___________________________________
                                            SENIOR UNITED STATES DISTRICT JUDGE



                                            10
